Citation Nr: 0017192	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  99-01 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for tinea cruris and 
cystic lesions of the back and neck to include as a result of 
exposure to Agent Orange.

2.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to April 
1969.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  Thereafter, the veteran's claims file 
was transferred to the RO in Louisville, Kentucky.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The claim of entitlement to service connection for tinea 
cruris and cystic lesions of the back and neck to include as 
a result of exposure to Agent Orange is not plausible.

3.  The veteran's bilateral hearing loss is manifested by an 
average 86.25 puretone decibel loss coupled with speech 
recognition of 70 percent (Level VII hearing loss) in the 
right ear, and an average 63.75 puretone decibel loss coupled 
with speech recognition of 90 percent (Level III hearing 
loss) in the left ear.






CONCLUSIONS OF LAW

1.  The claim for service connection for tinea cruris and 
cystic lesions of the back and neck to include as a result of 
exposure to Agent Orange is not well grounded.  38 U.S.C.A. 
§ 5107(a)(West 1991).

2.  The criteria for an evaluation in excess of 20 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.85, 
Diagnostic Code 6100, Tables VI and VII (1999); 38 C.F.R. 
§§ 4.85, 4.87, Diagnostic Code 6102, Tables VI and VII 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show no complaints, 
findings, treatment or diagnoses for any skin rash.  His 
April 1969 separation examination report shows that an 
evaluation of his skin was normal.  

A November 1995 VA Agent Orange dermatology examination of 
the veteran indicates that he developed boil-like lesions on 
his legs and a rash in the groin region that persisted to the 
date of the examination.  The examiner specifically found 
that the veteran did not have chloracne or porphyria cutanea 
tarda.  He was assessed as having milium of the right cheek, 
active tinea cruris, active tinea pedis, endermic cyst of the 
posterior neck and old acne scarring on the upper back.

In June 1997, VA excised a right axillary cyst which the 
pathology report showed to be an epidermal inclusion cyst.  
An August 1997 VA progress report shows that the veteran had 
a scaly, erythematous rash on his neck, left lateral face and 
along his posterior hair line.  He was diagnosed with 
questionable psoriasis.  

A May 1998 VA dermatology examination report shows that the 
veteran gave a history of serving in Vietnam for 
approximately seven months in 1968 and 1969 as a security 
policeman.  Since 1970 or 1971 he reported he had experienced 
some skin rashes over his arms, face and neck.  He said he 
was given creams that did not always help.  The examiner 
found a fungal-like disease on the veteran's feet; cystic-
like lesions were palpable on the back of the veteran's neck 
and a scarred area on his upper back.  There was one, 
"milia-like" lesion on the veteran's right cheek and three 
"nevi-like" lesions under the right eye, on the right chin 
and on the left cheek.  The veteran's groin had 
hyperpigmentation on both sides with a few red macular 
lesions to pustular lesions that were mildly active.  The 
examiner diagnosed tinea pedis with onychomycosis, tinea 
cruris, and cystic-like lesions on the back of the neck with 
a scarred area on the upper back.  The examiner also noted 
the veteran's statement regarding a skin rash that affected 
his arms, neck and cheeks mainly in the summertime.  It was 
not present at the time of the examination.  The examiner 
offered no opinion as to the etiology of the veteran's 
diagnosed skin disorders.

The veteran's May 1998 VA audiological examination report 
shows that the veteran had pure tone thresholds of:




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
55
65
75
100
>105
86.25
LEFT
20
20
40
95
100
63.75

(The average puretone levels were derived by dividing the sum 
of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz 
by four, pursuant to 38 C.F.R. § 4.85(d)).  The veteran had 
right ear speech recognition of 70 percent and of 90 percent 
in his left ear.

A June 1998 rating decision granted service connection for 
tinea pedis and tinnitus, while denying service connection 
for tinea cruris and cystic-like lesions on the back of the 
neck.  The evaluation for his service connected bilateral 
hearing loss was also increased to 20 percent disabling.

During his April 1999 personal hearing, the veteran testified 
that he had had a skin rash across his shoulders, neck and 
face and also in his groin region since his service as a 
security guard in Vietnam.  He did not seek treatment in 
service or when he first noticed the rash just after his 
discharge.  He described his skin rash as having the 
appearance of "big pimples" and stated that they were on 
his legs and back, but did not heal like pimples would.  They 
were worse in the summertime.  He stated that he had had a VA 
dermatology examination in 1997.  With regard to his 
bilateral hearing loss, the veteran testified that his 
hearing loss was more severe than reflected by the current 
rating and that he disagreed with the formulas used to award 
him a rating.

Analysis

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309 (1998) will be considered 
to have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during the period of service.  38 C.F.R. § 
3.307(a) (1999).  If a veteran was exposed to an herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) (1999) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) (1999) are also satisfied:  chloracne 
or other acneform disease consistent with chloracne; 
Hodgkin's disease; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; multiple 
myeloma, prostate cancer, respiratory cancers (cancers of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e) (1999).

A disease need not be specifically mentioned in these 
regulations if the appellant establishes by the objective 
medical evidence of record that there is a relationship 
between a current disorder and exposure to Agent Orange in 
service.  The United States Court of Appeals for Veterans 
Claims (Court) has found that while a disorder need not have 
been present or diagnosed in service, there must be a nexus 
between a current disorder and military service, even if 
first diagnosed after service, on the basis of all of the 
evidence of record.  See Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).

Before the Board may address the merits of a veteran's claim, 
however, it must first be established that the claim is well 
grounded.  In this regard, a person who submits a claim for 
VA benefits shall have "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  "The standard of 
proof affirmed in Epps emphasizes that a well-grounded claim 
need only be 'plausible' or 'capable of substantiation,' and 
that '[s]uch a claim need not be conclusive but only 
possible.'"  Hensley v. West, No. 99-7029 (Fed. Cir. May 12, 
2000).  VA cannot undertake to assist a veteran in developing 
facts pertinent to his claim until and unless the veteran 
submits a well-grounded claim.  Epps v. Gober, 126 F.3d 1464 
(1997); Morton v. West, 12 Vet. App. 477, 486 (1999).

In order for a service connection claim to be well grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Epps at 1468.  

The Court has indicated that, alternatively, a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage v. 
Gober, 10 Vet. App. 488 (1997).   That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  Id.  If the 
chronicity provision does not apply, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage at 498. 

While the veteran is competent to relate and describe 
symptoms or events which occurred at any time, he is not 
competent to offer an opinion on matters that require medical 
knowledge, such as a determination of etiology.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Thus, the opinion of the 
veteran that his skin disorders are related to service or his 
inservice herbicide exposure do not constitute competent 
medical evidence required for a well-grounded claim. There is 
no medical or other competent evidence of record suggesting 
that the veteran has any skin disorder subject to presumptive 
service connection based upon Agent Orange exposure or that 
he had any disorder related to his exposure to Agent Orange.  
Moreover, while the evidence shows that the veteran currently 
has tinea cruris and cystic lesions, there is no medical 
opinion linking any current skin disorder to service.  

Additionally, to the extent that the veteran claims to have 
had a continuous skin rash since service, the Board 
emphasizes that the provisions of 38 C.F.R. § 3.303(b) do not 
relieve a veteran of the burden of providing a medical nexus 
in order to establish a well-grounded claim.  Rather, a 
veteran diagnosed with a chronic disorder must still provide 
a medical nexus between the current disorder and the putative 
continuous symptomatology.  Voerth v. West, 13 Vet. App. 117, 
120 (1999); McManaway v. West, 13 Vet. App. 60, 66 (1999). 

In light of these circumstances, the Board must conclude that 
the veteran has failed to meet his initial burden of 
producing evidence of a well-grounded claim for service 
connection for a skin disorder.  Therefore, the duty to 
assist is not triggered and VA has no obligation to further 
develop the veteran's claim.  Epps, 126 F.3d at 1469; Morton, 
12 Vet. App. at 486; Grivois v. Brown, 5 Vet. App. 136, 140 
(1994).

Increased Evaluation

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  

The veteran's bilateral hearing loss is currently rated as 20 
percent disabling.  During the pendency of the veteran's 
appeal, VA promulgated new regulations amending the rating 
criteria for hearing impairment, effective June 10, 1999.  
See 64 Fed. Reg. 25,202 - 25,210 (codified at 38 C.F.R. pt. 
4).  Generally, where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, when 
amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded, notwithstanding Karnas.  Rhodan 
v. West, 12 Vet. App. 55, 57 (1998).

The Board notes that the RO considered the amendments to the 
regulations in its October 1999 supplemental statement of the 
case, such that the veteran is not prejudiced by the Board's 
current consideration of his claim.  Bernard, 4 Vet. App. at 
392-94.  In any event, after careful review of the 
regulations in question, the Board finds that the changes are 
not significant to this particular veteran's claim and that 
the amended regulation is not more favorable to the veteran 
than the previous version.

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
disability is established, levels of hearing loss are 
determined by considering the average pure tone decibel loss 
and speech discrimination percentage scores.  38 C.F.R. § 
4.87, Table VI (1998); 38 C.F.R. 
§ 4.85(b), Table VI (1999).  Disability ratings are assigned 
by combining a level of hearing loss in each ear.  38 C.F.R. 
§ 4.87, Table VII (1998); 38 C.F.R. § 4.85(e), Table VII 
(1999).  See Lendenmann v. Principi, 3 Vet. App. 345 (1992) 
(assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered).

The veteran's bilateral hearing loss is manifested by an 
average 86.25 puretone decibel loss coupled with speech 
recognition of 70 percent in the right ear, and an average 
63.75 puretone decibel loss coupled with speech recognition 
of 90 percent in the left ear.  Applying the results of the 
May 1998 VA examination to Table VI yields a Roman numeral 
value of VII for the right ear and III for the left ear.  
Applying these values to Table VII, the Board finds that the 
veteran's hearing loss is rated as 20 percent disabling.  The 
Board is not free to ignore regulations that provide for 
evaluation of hearing loss based on numeric designation.  See 
Lendenmann v. Principi, 3 Vet. App. 345.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
entitlement to a disability rating in excess of 20 percent 
for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107(b); 38 
C.F.R. §§ 3.102, 4.3, 4.7, 4.85, Diagnostic Code 6100 (1999); 
38 C.F.R. § 4.87, Diagnostic Code 6102 (1998).


ORDER

Service connection for tinea cruris and cystic lesions of the 
back and neck is denied.

An increased evaluation for bilateral hearing loss is denied.


		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals



 

